Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 8, 9, 11, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over to Imaizumi et al. (JP 07-009586) taken in view of Chapter 1 of the book entitled “Adaptive Control Algorithms, Analysis and Applications”, the Kirk-Othmer Encyclopedia of Chemical Technology article entitled “Process Control,” Kusaba (US 4,974,077) and at least one of [Ichihara et al. (JP 2007-163340) and Fuku et al. (JP 01-173803)] as applied in the last office action.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (JP 07-009586) taken in view of Chapter 1 of the book entitled “Adaptive Control Algorithms, Analysis and Applications”, the Kirk-Othmer Encyclopedia of Chemical Technology article entitled “Process Control,” Kusaba (US 4,974,077) and at least one of [Ichihara et al. (JP 2007-163340) and Fuku et al. (JP 01-173803)] as applied above, and further in view of Yamamori et al. (US 5,273,600) as applied in the last office action.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (JP 07-009586) taken in view of Chapter 1 of the book entitled “Adaptive Control Algorithms, Analysis and Applications”, the Kirk-Othmer Encyclopedia of Chemical Technology article entitled “Process Control,” Kusaba (US 4,974,077) and at least one of [Ichihara et al. (JP 2007-.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Imaizumi et al. (JP 07-009586) taken in view of Chapter 1 of the book entitled “Adaptive Control Algorithms, Analysis and Applications”, the Kirk-Othmer Encyclopedia of Chemical Technology article entitled “Process Control,” Kusaba (US 4,974,077) and at least one of [Ichihara et al. (JP 2007-163340) and Fuku et al. (JP 01-173803)] as applied above, and further in view of Okuyama et al. (US 4,769,104) as applied in the last office action.
Applicant's arguments filed 11/18/2020 have been fully considered but they are not persuasive.
	With respect to the prior art rejection, applicant refers to prior arguments (prior to the last office action) that stressed three features that it is/was argued are not disclosed by the (previous) combination of references.  As to “Feature 1” with respect to the acquisition of a reference image of known length in a previous calibration process, these features were previously addressed with the previous addition in the last office action of the cited references to Ichihara and Fuku which established that it is well known in camera based length measurement systems to initially calibrate such a system by imaging an article of known length.  Thus again, to adopt/adapt such a calibration process by initially imaging an article of known length when using an image based measurement system would therefore have been obvious and provide only expected and predictable results.
	As to “Feature 2,” applicant argues that the process in Kusaba, the single image is taken at the same instant (presumably the same instant as the head end is detected) whereas the when (or where) these occur relative to each other.  In other words, the first instant is when the head end passes some undefined point and the second instant is when the second end passes some undefined point.  There is no claimed requirement of how these relate to each other in time (or even in space).  It is also argued that using the single image teaching of Kusaba in the measurement method of Imaizumi would result in an untaught measurement method and therefore such a combination would require substituting the Imaizumi measurement method with that of Kusaba.  This is not disputed - it is the examiner’s position that it would have been obvious to essentially substitute the Kusaba measurement method for that of Imaizumi, it again being noted that Imaizumi postulates that the length can be alternatively measured other ways including with use of an image sensor (end of paragraph [0008]) but further details are not provided.  
	With respect to “Feature 1” and Ichihara, applicant notes that this reference refers to a method of measuring the length of an aluminum alloy plate material, which it is argued is different and non-analogous to a piece of band-like elastomer as in Imaizumi, and that Ichihara allows achieving high dimensional accuracy for the plate material and would not be looked to as it “teaches how to obtain and control a very precise cut” as compared to Imaizumi needing to know the exact length.  The aluminum plate material however is only exemplary (e.g. note accurately measuring a planar plate material after cutting, not how to obtain/control a precise cut.  Cutting is principally related to the Ichihara method only insofar as the obtained accurate measurements allow rejection of plate members that are determined to not be within tolerance as well as inspection/resetting of the cutting device in instances where the measurements determine out of tolerance cuts (e.g. paragraph [0043]).  Thus, Ichihara would be instructive to the ordinary artisan desiring an effective and accurate image based measuring system and in particular in relevant part evidences that calibrating a camera/image based measuring system by initially imaging an element of known length is a well-known and conventional manner to calibrate image based measurement systems.  
	Applicant also notes that Ichihara requires a two image acquisition method contrary to the claimed single image process.  Sufficiency of using a single image of the tail end to measure length is however suggested by Kusaba, the Kusaba method again requiring comparison with a previously determined position of the center of the camera view and distance corresponding to one pitch of the camera scanning lines (col. 5, lines 11-22) but further specifics of how these previously determined/known values are determined are not provided.  Thus, again, as an uncalibrated image alone would have clearly been understood as incapable of providing an actual length in an image based measurement system (whether it be one camera or two camera based) and calibrating a camera/image based measuring system by initially imaging an element of known length is a well-known and conventional manner to calibrate such measurement systems (Ichihara and Fuku were cited as evidence), it would have therefore 
	It is argued that Fuku is directed to a method of measuring objects under static conditions rather than those moved along a feeding path and therefore would not be looked to.  This argument has been considered but is unpersuasive as Fuku is again, like Kusaba, directed to an image-based dimensional measuring system/method and would therefore reasonably inform an ordinary artisan desiring to calibrate such a system, Fuku providing evidence that it is known and conventional in this art to initially calibrate an image based measurement with an image of 1, 2 or 3 or more samples of known length(s) to determine a relation between the length and number of pixels on the image sensor, the actual dimension/length of the material being then determined using the material image and this previous calibration image.  Thus again, it would have therefore been obvious to calibrate any image based measuring system including a system as taught by Kusaba in such a manner for only expected and predictable results.  
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220.  The examiner can normally be reached on Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
March 4, 2021